United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3070
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                             Juan Garcia-Maldonado

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                         Submitted: December 30, 2021
                            Filed: January 13, 2022
                                 [Unpublished]
                                ____________

Before GRUENDER, ERICKSON, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

      Juan Garcia-Maldonado appeals the sentence the district court1 imposed after
he pleaded guilty to a drug offense. His counsel has moved for leave to withdraw,

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
and has filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
drug quantity attributed to him, and arguing that the sentence was substantively
unreasonable.

       We conclude that Garcia-Maldonado waived any challenges to drug quantity
attributed to him when he withdrew his objections to the presentence report (PSR) at
the sentencing hearing. See United States v. Stoney End of Horn, 829 F.3d 681,
687-88 (8th Cir. 2016) (concluding that defendant waived his challenge to the
application of a sentencing enhancement when he withdrew his objection to the
enhancement in the district court); United States v. Thompson, 289 F.3d 524, 526-27
(8th Cir. 2002) (declining to review findings related to a sentencing enhancement,
drug quantity, and criminal history, even for plain error, where defendant withdrew
his objections to the PSR).

       We also conclude that Garcia-Maldonado’s sentence was not substantively
unreasonable, as there is no indication that the court overlooked a relevant factor,
gave significant weight to an improper or irrelevant factor, or committed a clear error
of judgment in weighing the relevant factors, see United States v. Feemster, 572 F.3d
455, 461-62 (8th Cir. 2009) (en banc) (explaining that this court reviews the
imposition of sentences for abuse of discretion; a district court abuses its discretion
when it fails to consider relevant factor, gives significant weight to improper or
irrelevant factor, or commits clear error of judgment in weighing appropriate factors).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm the judgment, and we grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-